WARD, Circuit Judge.
Between 1 and 2 p. m. August 13, 1919, the tug Annie W, belonging to the Cahill Towing Dine, Inc., took the duniper barges Sea King and Mulligan No. 1 tandem on a hawser 185 fathoms long, bound to the dumping ground outside Sandy Hook. The barges were, as usual, only about 4 feet apart. There were two lines between their corners, each barge supplying one line, and an intermediate hawser of 85 fathoms, belonging to the tug, fastened between their center bitts.
In going out to sea the tugs slow down, so as to let the scow captains throw off their lines from the corner bitts and replace them with a. .bridle, made from the intermediate hawser, running from the center . bitt of the leading barge to the corners of the rear barge. This lengthening out separates the barges, so as to prevent them from pounding or rubbing against each other during the sea towing, or when the water is rough. It takes from 20 minutes to half an hour to do this. If the scow captains think the barges need more play, they signal the tug to slow down, and if the tug thinks it advisable she signals the tow by whistle that she is goifig to slow down.
*634The tow got down without any difficulty to Hoffman’s Island at the upper end of the West Bank, when the weather indications made the master think that it would be safer to turn back, but he proceeded a. mile and a half further, in the hope that the weather would improve. Then, finding that it did not and seeing other dumper tows- which had gone out ahead of him turning back, he signaled the first of the returning tows that he was going to turn around. The effect of turning was to slacken tire strain on the lines between the barges until the tow got turned around. If. he had stopped to shorten his hawser and to enable the barges to let out their lines, he would have been able to keep a better strain on them in turning. However, he thought that the loss of time involved in doing this would more than equal the disadvantage of turning at once. It was in this maneuver that the Mulligan No. 1 was injured by pounding .against the stern of the Sea King.
These were questions of navigation, for the discretion of the master, which I think would not make his owners liable, but for the consideration now to be mentioned. Warnings of a storm from the northeast were hoisted at 10 a. m. in accordance with an order from Washington in the following words:
“Hoist northeast storm warning 10 a. m., Delaware Breakwater to Boston. Disturbance on Virginia coast, increasing in intensity. Will move northward and cause strong northeast winds this afternoon and to-night.”
The master of the tug testified in respect to storm warnings as follows:
“Q. Where did you look for the storm warnings? A. Right on the' Seamen’s Institute.
“Q. Were there any on then? A. Not that I know of.
“Q. Did you look at the Whitehall Building? A. No.
“Q.. Do you ever look up at it for storm signals? A. We generally Judge the weather ourselves when we get out, to see whether it is fit to go or hot.
“Q. You- depend upon your own observation rather.than upon the govemmept’s observation. Is that right? A. Yes; we do.”
 I have considered this subject in O’Brien Bros. v. Director General (not reported), to the effect that persons largely engaged in towing of vessels without motive power of their own are bound to take advantage of the Weather Bureau which the government has established, and to advise their masters of what weather is to be expected, and to require them to look out for warning signals. If the master of the tug had known of this warning of a storm from the northeast, he would have turned back off Hoffman’s Island, when the sea was smooth enough to do so without any danger to the barges, or where, if he thought it proper, he could have shortened his own hawsers and let them slack out their lines before turning.
The libelant may take the usual interlocutory decree.